PER CURIAM.
Martin County obtained a final judgment in November, 1994, requiring appellee to remove a mobile home from her property. More than one year after the judgment ap-pellee filed a 1.540(b) motion to set aside the judgment. The trial judge granted that motion, set aside the judgment, and the county appeals. Because the motion was filed more than one year after the judgment, the only basis for setting aside the judgment in this case would be fraud upon the court. Appel-*1103lee’s motion did not allege any facts which could constitute fraud upon the court, nor did she present any evidence of fraud upon the court. We therefore reverse the order vacating the final judgment.
STONE, C.J., and KLEIN and GROSS, JJ., concur.